As filed with the Securities and Exchange Commission on December 10, 2014 Registration No.333-187799 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cellular Biomedicine Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 86-1032927 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 University Avenue, #17 Palo Alto, California 94301 (Address of Principal Executive Offices) (Zip Code) Amended and Restated 2011 Incentive Stock Option Plan (Full Title of the Plan) Bizuo (Tony) Liu Chief Financial Officer Cellular Biomedicine Group, Inc. 530 University Avenue, #17 Palo Alto, California 94301 (Name and Address of Agent for Service) (650) 566-5064 (Telephone Number, including area code, of agent for service) Copies to: Barry I. Grossman, Esq. Ellenoff Grossman & Schole LLP 1345 Avenue of Americas, 11th Floor New York, New York 10105 (212) 370-1300 Fax: (212) 370-7889 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Pursuant to Rule 429 under the Securities Act of 1933, as amended, the reoffer prospectus that is a part of this Registration Statement will also be used in connection with the offer and sale of Registrant’s common stock previously registered under the Registrant’s Registration Statement on Form S-8 (Commission File No. 333-179974). Explanatory Note Cellular Biomedicine Group, Inc., (the “Company”) previously registered 300,000 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), to be issued under our 2011 Incentive Stock Option Plan (the “2011 Plan”) on a Registration Statement on Form S-8 dated March 7, 2012 (Registration No. 333-179974) (the “Original Registration Statement”).The Original Registration Statement included a reoffer prospectus (the “Prospectus”) relating to the reoffer and resale by certain of the Company’s stockholders of an aggregate of up to 300,000 shares of Common Stock to be issued under the 2011 Plan. On November 30, 2012, the Company’s board of directors adopted, and on January 17, 2013, the Company’s stockholders approved, an Amended and Restated 2011 Plan that increased by 480,000 shares the amount of Common Stock available for issuance under the 2011 Plan.On April 8, 2013, the Company filed a Form S-8 Registration Statement (Registration Statement No. 333-187799 and referred to herein as the “Second Registration Statement”) with the Securities and Exchange Commission (the “Commission”) to register the additional 480,000 shares of Common Stock issuable under the 2011 Plan.The Contents of the Original Registration Statement and Second Registration Statement, including amendments thereto or filings incorporated therein, are incorporated herein by reference and made a part of this Registration Statement, except as amended hereby. This Registration Statement includes an amended and restated Prospectus (the “Amended Reoffer Prospectus”) in accordance with General Instruction E to Form S-8 and Rule 429 of the Securities Act of 1933, as amended, that relates to the resale of up to 780,000 shares of Common Stock that have been or may be issued under Cellular Biomedicine Group, Inc. 2011 Incentive Option Plan to various selling stockholders. The Amended Reoffer Prospectus: (i) updates the Prospectus for changes to the Company’s business since the filing of the Prospectus, and (ii) updates the information set forth under the caption “Selling Stockholders” in the Prospectus to provide additional information regarding the identities and amounts of “control securities” (as such term is defined in General Instruction C to Form S-8) of the Company. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information.* Item 2. Registrant Information and Employee Plan Annual Information.* * Information required by Part I to be contained in the Section 10(a) Prospectus is omitted from the Registration Statement in accordance with Rule 428 under the Securities Act of 1933, as amended.The documents containing the information specified in Part I will be delivered to the participants in the Plan covered by this Registration Statement as required by Rule 428(b)(1). Reoffer Prospectus Cellular Biomedicine Group, Inc. 780,000 Shares Common Stock This prospectus is being used in connection with the offering from time to time by certain selling stockholders of our company or their successors in interest of shares of the common stock issued or to be issued, or which may be acquired upon the exercise of stock options issued or to be issued, pursuant to our 2011 Incentive Stock Option Plan, which we refer to herein as the Plan. The common stock may be sold from time to time by the selling stockholders or by their pledgees, donees, transferees or other successors in interest. Such sales may be made in the over-the-counter market or otherwise at prices and at terms then prevailing or at prices related to the then current market price, or in negotiated transactions. The common stock may be sold by one or more of the following: (a) block trades in which the broker or dealer so engaged will attempt to sell the shares as agent but may position and resell portions of the block as principal to facilitate the transaction; (b) purchases by a broker or dealer as principal and resale by such broker or dealer for its account pursuant to this prospectus; (c) an exchange distribution in accordance with the rules of such exchange; and (d) ordinary brokerage transactions and transactions in which the broker solicits purchases. In effecting sales, brokers or dealers engaged by the selling stockholders may arrange for other brokers or dealers to participate. Brokers or dealers will receive commissions or discounts from selling stockholders in amounts to be negotiated immediately prior to the sale. Such brokers or dealers and any other participating brokers or dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act, in connection with such sales. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule 144 may be sold under Rule 144 rather than pursuant to this prospectus. We will not receive any of the proceeds from the sale of these shares, although we have paid the expenses of preparing this prospectus and the related registration statement. Our common stock islisted on the Nasdaq Capital Market, under the symbol “CBMG.” On December 8, 2014, the closing sales price for our common stock on theNasdaq was $14.11 per share. Our principal executive offices are located at 530 University Avenue, #17, Palo Alto, California 94301. Our telephone number is: (650) 566-5064. Investing in our common stock involves a high degree of risk. See the section entitled "Risk Factors" beginning on page4 and in the documents incorporated by reference herein before you decide to buy our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is December 10, 2014. TABLE OF CONTENTS Page Cautionary Note on Forward Looking Statements ii Prospectus Summary 1 Our Company 1 Risk Factors 4 Use of Proceeds 21 Selling Stockholders 21 Plan of Distribution 22 Legal Matters 23 Experts 23 Incorporation of Certain Documents By Reference 23 Where You Can Find More Information 24 Disclosure of Commission Position on Indemnification for Securities Law Violations 24 You should rely only upon the information contained in this prospectus and the registration statement of which this prospectus is a part. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. This prospectus is based on information provided by us and other sources that we believe are reliable. We have summarized certain documents and other information in a manner we believe to be accurate, but we refer you to the actual documents for a more complete understanding of what we discuss in this prospectus. In making an investment decision, you must rely on your own examination of our business and the terms of the offering, including the merits and risks involved. We obtained statistical data, market data and other industry data and forecasts used throughout, or incorporated by reference in, this prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Similarly, while we believe that the statistical data, industry data and forecasts and market research are reliable, we have not independently verified the data, and we do not make any representation as to the accuracy of the information. We have not sought the consent of the sources to refer to their reports appearing or incorporated by reference in this prospectus. i CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS Certain statements contained or incorporated by reference in this prospectus constitute “forward-looking statements.” The words “believe,” “expect,” “anticipate,” “intend,” “estimate,” “plan,” “project” and other expressions which are predictions of or indicate future events and trends and which do not relate to historical matters identify forward-looking statements. Reliance should not be placed on forward-looking statements because they involve known and unknown risks, uncertainties and other factors, which may cause our actual results, performance or achievements to differ materially from anticipated future results, performance or achievements expressed or implied by such forward-looking statements. Please see “Risk Factors” for additional risks which could adversely impact our business and financial performance. Moreover, new risks emerge from time to time and it is not possible for our management to predict all risks, nor can we assess the impact of all risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ from those contained in any forward-looking statements. All forward-looking statements included in this prospectus are based on information available to us on the date of this prospectus. Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this prospectus. ii PROSPECTUS SUMMARY The following summary highlights selected information contained or incorporated by reference in this prospectus. This summary does not contain all of the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the risk factors section as well as the financial statements and the notes to the financial statements incorporated herein by reference. In this prospectus and any amendment or supplement hereto, unless otherwise indicated, the terms “Cellular Biomedicine Group, Inc.,”the “Company,” “we,” “us” and “our” refer and relate to Cellular Biomedicine Group, Inc. and its consolidated subsidiaries. Our Company Cellular Biomedicine Group, Inc. is a biomedicine company, principally engaged in the development of new treatments for cancerous and degenerative diseases utilizing proprietary cell-based technologies.Our technology includes two major cell platforms: (i) Immune Cell therapy for treatment of a broad range of cancers, (ii) human adipose-derived mesenchymal progenitor cells (“haMPC”) for treatment of joint and autoimmune diseases, with primary research facilities in China, while meeting dual standards. From February 6, 2013 to June 23, 2014, we operated the Company in two separate reportable segments: (i) Biomedicine Cell Therapy (“Biomedicine”); and (ii) Financial Consulting (“Consulting”).The Consulting segment was conducted through our wholly-owned subsidiary EastBridge Investment Corp. (“Eastbridge Sub”).On June 23, 2014, the Company announced the discontinuation of the Consulting segment as it no longer fits into management’s long-term strategy and vision.The Company will focus resources on becoming a pure-play biotechnology company bringing therapies to improve the health of patients in China. On September 26, 2014, the Company completed its acquisition of Beijing AgreenBiotechnology Co. Ltd. ("AG")and the U.S. patent held by AG’s founder. AG is a biotech company with operations in China, engaged in the development of treatments for cancerous diseases utilizing proprietary cell technologies, which include without limitation, preparation of subset T Cell and clonality assay platform technology for treatment of a broad range of cancers by AG’s primary hospital partner, Jilin Hospital. Biomedicine Business Our biomedicine business was founded in 2009 as a newly formed specialty biomedicine company by a team of seasoned Chinese-American executives, scientists and doctors. In 2010 we established a GMP facility in Wuxi, and in 2012 we established a U.S. Food and Drug Administration (“FDA”) GMP standard protocol-compliant manufacturing facility in Shanghai. Our focus has been to monetize the rapidly growing health care market in China by marketing and commercializing stem cell and immune cell therapeutics, related tools and products from our patent-protected homegrown cell technology developed by our research and development team, as well as by utilizing exclusively in-licensed and other acquired intellectual properties. Our current treatment focal points are cancer and other degenerative diseases such as KOA, Asthma, COPD and Cartilage Defects. Cancer. In the cancer field, our in-licensed TC-DC therapy utilizes dendritic cells that have been taught the unique "signature" of the patient's’ cancer, in order to trigger an effective immune response against cancer stem cells, the root cause of cancer metastasis and recurrence. Our Tumor Cell Target Dendritic Cell (“TC-DC”) product candidate has successfully completed a U.S. FDA Phase II clinical trial for the treatment of Metastatic Melanoma at the Hoag Medical Center in California. We have a process to develop human embryo-derived motor neuronal precursor cells and human embryo-derived neuronal precursor cells with high purity levels, validated by synapse formation, and have shown functional innervation with human muscle cells.Under applicable international reciprocity procedures we are utilizing data generated in a U.S. Phase II clinical trial in an analogous China-based Phase I/II Clinical Trial for the treatment of Hepatocellular Carcinoma (“HCC”), a major type of Liver Cancer. Management believes we will be able to leverage skin cancer data produced in ongoing trials in the U.S., and apply it toward advancing our product candidate for the treatment of liver cancer and other cancer-related indications.As of December 31, 2013, we have completed the HCC Phase I trial. KOA.In 2013, we completed a Phase I/IIa clinical trial for our Knee Osteoarthritis (“KOA”) therapy named ReJoinTM. The trial tested the safety and efficacy of intra-articular injections of autologous haMPCs in order to reduce inflammation and repair damaged joint cartilage. The 6-month follow-up clinical data showed ReJoinTM therapy to be both safe and effective. In Q2 2014 we completed patient enrollment for the Phase IIb clinical trial of ReJoinTMfor KOA. The multi-center study has enrolled 53 patients to participate in a randomized, single blind trial. We expect to publish 12 month follow-up data of Phase I/IIa in Q4, 2014; and interim observation of Phase IIb information by Q1 2015, and 12 month follow-up data in late 2015. 1 Asthma.In Q1 of 2014 we began a pre-clinical study on haMPC therapy for asthma. The pre-clinical study, conducted by Shanghai First People’s Hospital, a leading teaching hospital affiliated with Shanghai Jiaotong University, will evaluate the safety and efficacy of haMPCs to treat severe asthma. COPD. COPD refers to a group of diseases that block airflow to the lungs and make it difficult to breathe. The two most common conditions that make up COPD are chronic bronchitis and emphysema, which gradually destroys the smallest air passages (bronchioles) in the lungs. Currently the common treatments for COPD, such as use of steroids, inhalers and bronchodilator drugs, aim to control the symptoms and minimize further damage, but do not reverse the tissue damage. The major risk factors for COPD in China are tobacco smoking, biomass fuel use and genetic susceptibility. Our pre-clinical COPD study is being conducted by Shanghai First People's Hospital, a leading teaching hospital affiliated with Shanghai Jiaotong University. Professor Zhou Xin, director of the hospital's respiratory department and chairperson of Respiratory Diseases Division of Shanghai Medical Association, will lead the study as Principal Investigator. The unique lines of adult adipose-derived stem cells and the immune cell therapies enable us to create multiple cell formulations in treating specific medical conditions and diseases, as well as applying single cell types in a specific treatment protocol. Management believes that our adult adipose-derived line will become commercially viable and market-ready within three to four years, and will continue to grow the budding immune cell technical service revenue. Our facilities are certified to meet the international standards NSF/ANSI 49, ISO-14644 (or equivalent), ANSI/NCSL Z-540-1 and 10CFR21, as well as Chinese CFDA standards CNAS L0221. In addition to standard protocols, we use proprietary processes and procedures for manufacturing our cell lines, comprised of: ● Banking processes that ensure cell preservation and viability; ● DNA identification for stem cell ownership; and ● Bio-safety testing at independently certified laboratories. Subsidiaries and Affiliates We conduct our business operations through the following subsidiaries, joint venture and various interest entity: CBMG BVI, a British Virgin Islands corporation, is a holding company and a wholly-owned subsidiary of Cellular Biomedicine Group, Inc. (Nasdaq: CBMG), a Delaware corporation.We operate our biomedicine business through CBMG BVI and its subsidiary and controlled (VIE) company.CBMG BVI is also the entity through which we hold an equity interest in China Cell Technology Ltd., a two-party joint venture. Cellular Biomedicine Group HK Limited, a Hong Kong company limited by shares, is a holding company and wholly-owned subsidiary of CBMG BVI. Cellular Biomedicine Group Ltd. (Wuxi), license number 320200400034410 (“WFOE”) is a wholly foreign-owned entity that is 100% owned by Cellular Biomedicine Group HK Limited.This entity’s legal name in China is西比曼生物科技（无锡）有限公司, which directly translates to “Xi Biman Biological Technology (Wuxi) Co. Ltd.”WFOE controls and holds ownership rights in the business, assets and operations of Cellular Biomedicine Group Ltd. (Shanghai) (“CBMG Shanghai”) through variable interest entity ("VIE") agreements.We conduct certain biomedicine business activities through WFOE, including lab kit production and research. Cellular Biomedicine Group Ltd. (Shanghai) license number 310104000501869, is a PRC domestic corporation, which we control and hold ownership rights in, through WFOE and the above-mentioned VIE agreements.This entity’s legal name in China is西比曼生物科技（上海）有限公司, which directly translates to “Xi Biman Biotech (Shanghai) Co., Ltd.”We conduct certain biomedicine business activities through CBMG Shanghai, including clinical trials and certain other activities requiring a domestic license in the PRC.Mr. Chen Mingzhe and Mr. Cao Wei (our President, Chief Operating Officer and director) together are the record holders of all of the outstanding registered capital of CBMG Shanghai. Mr. Chen and Mr. Cao are also directors of CBMG Shanghai constituting the entire management of the same. Mr. Chen and Mr. Cao receive no compensation for their roles as managers of CBMG Shanghai. Agreen Biotech Co. Ltd. is a PRC domestic corporation and a wholly-owned subsidiary of CBMG Shanghai. AG is a cancer-therapy-focused developmental stage company whose intellectual property (including the intellectual property of AG’s founder, which the Company also acquired)is comprised of T Cells Receptor ("TCR") clonality analysis technology and T Central Memory Cell ("Tcm") and Dendritic Cell ("DC") preparation methodologies. 2 Corporate Information Our principal executive offices are located at 530 University Avenue, #17, Palo Alto, California 94301. Our telephone number is: (650) 566-5064. The Offering Outstanding Common Stock As of December 8, 2014, there were9,946,022 shares of common stock, par value $.001 per share issued and outstanding. Common Stock Offered Up to 780,000 shares of common stock for sale by the selling stockholders for their own account, which shares were received pursuant to a grant of shares or options to purchase shares under the Company’s 2011 Plan. Selling Stockholders The selling stockholders are set forth in the Section entitled "Selling Stockholders" of this prospectus on page 21. Proceeds We will not receive any proceeds from the sale of our common stock by the selling stockholders. Any proceeds received by the Company upon the exercise of options issued or issuablepursuant to the plan will be used for operations. Risk Factors The securities offered hereby involve a high degree of risk. See “Risk Factors.” NasdaqSymbol CBMG. 3 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following risk factors, together with all of the other information included in this prospectus. Our business, financial condition or results of operations could be affected materially and adversely by any of the risks discussed below. For purposes of the prospectus and this section, “CBMG BVI” refers to Cellular Biomedicine Group Ltd., a British Virgin Islands corporation, which is now a wholly-owned subsidiary of the registrant, together with its business, operations, subsidiaries and controlled entities. The “Company”, “CBMG”, “we”, “us”, “our” and similar terms refer to Cellular Biomedicine Group, Inc. (a Delaware corporation) as a combined entity including each of its subsidiaries and controlled companies, unless the context otherwise requires. Risks Related To Our Company We have a limited operating history and expect significant operating losses for the next few years. We are a company with a limited operating history and have incurred substantial losses and negative cash flow from operations through the three months ended September 30, 2014. Our cash flow from operations may not be consistent from period to period, our biomedicine business has not yet generated any revenue, and we may incur losses and negative cash flow in future periods, particularly within the next several years. Our biomedicine product development programs are based on novel technologies and are inherently risky. We are subject to the risks of failure inherent in the development of products based on new biomedical technologies. The novel nature of these cell-based therapies creates significant challenges in regard to product development and optimization, manufacturing, government regulation, third party reimbursement, and market acceptance, including the challenges of: ●
